DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24, 28-30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al (US 2017/0120853).  Rose discloses:
With regard to claim 19 - A flexible wrapping 120 for a folded airbag package an airbag of a vehicle occupant restraint system, the wrapping comprising: 
a holding bag comprising a fabric first cut part that is folded over onto itself to form overlying panels (layered portion 130), the folded over portion of the first cut part forming a closed bottom of the holding bag 130, overlying lateral edges of the panels extending from the fold being interconnected to form closed sides of the holding bag defining a holding compartment and a bag opening of the holding bag in fluid communication with the holding compartment (see Fig. 7), wherein the holding compartment is configured to receive and support the folded airbag package 180; 
an inflator fixation comprising retaining tabs 144, 148 formed by portions of the overlying panels extending away from the opening of the holding bag 130, the retaining tabs 144, 148 being configured to wrap around an inflator installed in the airbag package 180 and comprising one or more openings configured for installation onto fastening bolts of the inflator (see Fig. 13), which retains the inflator and the folded airbag package in the holding compartment, with the retaining tabs 144, 148 extending over the bag opening (see Figs. 11-15), and 
an airbag package fixation 142 comprising a portion at least one of the overlying panels extending away from the opening of the holding bag 130 (see Figs. 9 and 10), the airbag package fixation 142 being configured to wrap around the folded airbag package 180 to further retain the folded airbag package in the holding compartment, with the airbag package fixation 142 extending over the airbag opening.

With regard to claim 20 - wherein the wrapping is completely made from airbag fabric (see ¶[0037]).

With regard to claim 21 - wherein the airbag bottom comprises a weakened zone 139 configured to rupture in response to airbag inflation and through which the airbag is inflated and deployed.

With regard to claim 22 - wherein the inflator fixation 144, 148 is configured to support the inflator adjacent the bag opening with the folded airbag package 180 positioned beneath the inflator in the holding compartment.

With regard to claim 23 - wherein the airbag package fixation 142 comprises belts 150 on opposite sides of the retaining tabs 144, 148 of the inflator fixation and a web that extends laterally between and interconnects the belts 150.

With regard to claim 24 - wherein the belts 150 and the web are formed in one of the overlying panels of the first cut part and define a U- shaped bracket formed by a U-shaped intersecting line that separates the bracket from one of the retaining tabs (see Fig. 9).

With regard to claim 28 - further comprising a second cut part 146 connected to the first cut part, wherein the airbag package fixation comprises at least one first fixing element (see bolt holes in flap 142) is formed in the second cut part and at least one second fixing element (see bolt holes in flap 146) formed in the first cut part.

With regard to claim 29 - wherein the second cut part further comprises a fixing portion configured to receive a fastener for fastening the wrapping to the vehicle.

With regard to claim 30 - wherein the fixing portion comprises at least one fastening hole for receiving the fastener and at least one prefixing hole 160 for pre-fixing the wrapping to the vehicle.

With regard to claim 32 - wherein the retaining tabs have different lengths (see Figs. 16-18).

With regard to claim 33 - wherein the wrapping is configured so that, upon inflation and deployment of the airbag, the airbag package fixation and the inflator fixation remain closed.

With regard to claim 34 - wherein the wrapping is configured so that, upon inflation and deployment of the airbag, the fixing portion remains fixed on the vehicle.

Claim(s) 19-24, 28-30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al (US 7,900,958).  Yamauchi discloses:
With regard to claim 19 - A flexible wrapping 55 for a folded airbag package an airbag of a vehicle occupant restraint system, the wrapping comprising: 
a holding bag 67 comprising a fabric first cut part that is folded over onto itself to form overlying panels, the folded over portion of the first cut part forming a closed bottom of the holding bag 67, overlying lateral edges of the panels extending from the fold being interconnected (68) to form closed sides of the holding bag defining a holding compartment and a bag opening of the holding bag in fluid communication with the holding compartment (see Fig. 8), wherein the holding compartment is configured to receive and support the folded airbag package 31; 
an inflator fixation comprising retaining tabs 63, 64, 65 formed by portions of the overlying panels extending away from the opening of the holding bag 67, the retaining tabs 63, 64, 65 being configured to wrap around an inflator installed in the airbag package 31 and comprising one or more openings configured for installation onto fastening bolts of the inflator (see Fig. 13), which retains the inflator and the folded airbag package 31 in the holding compartment, with the retaining tabs 63, 64, 65 extending over the bag opening (see Figs. 19A-20B), and 
an airbag package fixation 70 comprising a portion at least one of the overlying panels extending away from the opening of the holding bag 67, the airbag package fixation 64, 65 being configured to wrap around the folded airbag package 31 to further retain the folded airbag package in the holding compartment, with the airbag package fixation 70 extending over the airbag opening.

With regard to claim 20 - wherein the wrapping is completely made from airbag fabric (“In this specific embodiment, the inner part 56 and outer part 70 are both made of flexible fabric woven by polyester yarn, polyamide yarn or the like as well as the airbag 31.” – Column 9, lines 12-15).

With regard to claim 21 - wherein the holding bag bottom comprises a weakened zone 139 configured to rupture in response to airbag inflation and through which the airbag is inflated and deployed.

With regard to claim 22 - wherein the inflator fixation 144, 148 is configured to support the inflator adjacent the bag opening with the folded airbag package 180 positioned beneath the inflator in the holding compartment.

With regard to claim 23 - wherein the airbag package fixation 142 comprises belts 150 on opposite sides of the retaining tabs 144, 148 of the inflator fixation and a web that extends laterally between and interconnects the belts 150.

With regard to claim 24 - wherein the belts 150 and the web are formed in one of the overlying panels of the first cut part and define a U- shaped bracket formed by a U-shaped intersecting line that separates the bracket from one of the retaining tabs (see Fig. 9).

With regard to claim 28 - further comprising a second cut part 146 connected to the first cut part, wherein the airbag package fixation comprises at least one first fixing element (see bolt holes in flap 142) is formed in the second cut part and at least one second fixing element (see bolt holes in flap 146) formed in the first cut part.

With regard to claim 29 - wherein the second cut part further comprises a fixing portion configured to receive a fastener for fastening the wrapping to the vehicle.

With regard to claim 30 - wherein the fixing portion comprises at least one fastening hole for receiving the fastener and at least one prefixing hole 160 for pre-fixing the wrapping to the vehicle.

With regard to claim 32 - wherein the retaining tabs have different lengths (see Figs. 16-18).

With regard to claim 33 - wherein the wrapping is configured so that, upon inflation and deployment of the airbag, the airbag package fixation and the inflator fixation remain closed.

With regard to claim 34 - wherein the wrapping is configured so that, upon inflation and deployment of the airbag, the fixing portion remains fixed on the vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Vigeant et al (US 7,946,620).  Rose discloses wherein the airbag package fixation comprises at least one meshing pair of first and second fixing elements which form a connector pair, however the reference fails to explicitly disclose said connector pair being in the form of a hook and an eye.  Vigeant teaches an airbag wrapping comprising an airbag package fixation 22 wherein the airbag package fixation 22 comprises at least one meshing pair of first and second fixing elements which form a connector pair, said connector pair being in the form of a hook 32 and an eye.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wrapping of Rose with the teaching of Vigeant such that the connector pair comprise a hook and an eye so as to allow easy attachment without need for a further fastener.

With regard to claim 26, Rose discloses wherein the airbag package fixation 142,150 comprises at least one belt portion being maintained in position by the fixing elements and fixing the airbag package within the holding bag.

With regard to claim 27, Rose discloses wherein each of the at least one belt portions merges into a corresponding one of the overlying panels of the first cut part at an edge of the bag opening and opposite the bag bottom (see Fig. 10).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Coon et al (US 7,401,805).  Rose fails to explicitly disclose wherein the wrapping in portions consists of plural layers of airbag fabric, wherein edges of the plural layer portions are produced by laser cutting, with the plural layers being welded to each other at the edges.  Coon teaches an airbag made of multiple layers wherein: “Each layer, piece or panel of woven material is laid on top of one another. Subsequently all of the layers are simultaneously laser cut. The laser cutting melts the periphery of each piece and in essence forms a peripheral weld 264 connecting each of the layers together as an integral.” – Column 5, Lines 2-6.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wrapping of Rose with the teaching of Coon such that edges of the plural layer portions of the wrapping are produced by laser cutting, with the plural layers being welded to each other at the edges to easily cut the layers and give them a strong connection to each other.

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Examiner agrees that Maripudi does not read on the newly filed claims.  However, as seen in the rejections above, the new claims are still not allowable in view of the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	May 6, 2022